Title: To Benjamin Franklin from Lafayette, [20 March 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Paris Saturday Evening [March 20, 1779]
I am just Coming from Versailles where I went à hunting with the king, and I Do take this first opportunity of inquiring for the state of your health— I hope you are free by this time from your troublesome Gout— I make no doubt but that you knew last Night of the Senegal being taken by our troops— that Advantage I think is interesting for the Allied powers, and will Most Certainly excite disputes among the good people of Both houses in London— I Remember I heard Complaints among the Southern Gentlemen of America about the Senegal being in the enemy’s hands and preventing the Nigrò trade for that part of the United States—So that I Believe our Conquest will be pleasing to them and I wish to know your opinion Concerning that affair— there is An important one I want to Communicate to Your Excellency and I schall beg the favor of a Meeting at Passy Monday Morning where we Might Speack without disturbance— it is Relating to some ideas of ours we had Agreed upon in our last interview, and I wish it to be the Same with our Ministers.
With the highest Respect and tenderst affection I schall ever be My dear Sir Your excellency’s Most obedient humble Servant
Lafayette
 
Addressed: To / his Excellency Benjamin Franklin / Esq. plenip. Minister of the Unit. / States of America at the Court / of Versailles / At Passy / the m de lafayette
Notation: Lafayette 79—
